Citation Nr: 1030631	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-21 913	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to special monthly compensation based on aid and 
attendance.

2.  Entitlement to a disability rating in excess of 30 percent 
for residuals of a left knee strain.  

3.  Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee, with limited 
flexion.  

4.  Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee, with limited 
extension.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1942 until August 
1943 and from May 1944 until December 1945.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2001 rating decision, in 
regards to the left knee claims, and a January 2008 rating 
decision, in regards to the special monthly compensation claim, 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  

The Board notes that the September 2001 rating decision denied 
ratings in excess of 30 percent for the Veteran's left knee 
strain and in excess of 10 percent for degenerative joint disease 
of the left knee.  The Veteran provided a Notice of Disagreement 
(NOD) in regards to the left knee in September 2001.  The RO 
issued a Statement of the Case (SOC) in regards to those issues 
in August 2002.  The Veteran filed a Substantive Appeal in 
September 2002.  The RO subsequently issued multiple Supplemental 
Statement of the Cases (SSOCs), including in January 2003, April 
2004, October 2004, and March 2005.  The March 2005 SSOC 
partially granted the claim with separate ratings for 
degenerative joint disease of the left knee for flexion and 
extension, at 10 percent each.  The Veteran would have been 
presumed to be seeking the maximum benefit allowed by law and 
regulation, until she withdrew her claim.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).   

Furthermore, the Board notes that the RO treated the Veteran's 
October 2008 statements as a new claim for increased ratings for 
her left knee.  The RO denied increased ratings for left knee 
strain, left knee with limited extension, and left knee with 
limited flexion in a December 2008 rating decision.  The Veteran 
submitted a NOD in regards to that rating decision in December 
2008.  An April 2009 rating decision granted a 20 percent rating 
for the Veteran's left knee with limited extension, to 30 
percent, denied an increased rating for the left knee with 
limited flexion, and decreased her left knee strain rating from 
30 percent to noncompensable.  The Veteran issued a NOD in 
regards to the decreased rating for the left knee in May 2009.  A 
February 2010 rating decision subsequently resumed the 30 percent 
rating for the left knee strain, based on clear and unmistakable 
error.  However, no SOC was issued following the December 2008 
rating decision and December 208 NOD, in regards to the increased 
rating claims for the left knee.  As the Veteran never withdrew 
those claims, until presently, those claims would have continued 
on appeal until withdrawal.  However, as the Veteran has also 
previously perfected her appeal of the September 2001 rating 
decision, of the same issues, to the Board, those claims are 
already currently before the Board.


FINDINGS OF FACT

1.	 The Veteran in this case served on active duty from 
November 1942 until August 1943 and from May 1944 until December 
1945.  

2.	On July 17, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the appellant 
that a withdrawal of all issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


